Case 1:20-cv-00600-NLH-JS Document 18 Filed 12/14/20 Page 1 of 4 PageID: 60



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                         1:20-cv-0600 (NLH) (JS)
   LARRY WAYNE AIKEN,
                                         MEMORANDUM OPINION & ORDER
                  Plaintiff,

        v.

   FEDERAL BUREAU OF PRISONS,

                  Defendant.


APPEARANCES:

Larry Wayne Aiken
20329-017
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Larry Wayne Aiken filed a complaint

against the Federal Bureau of Prisons, see ECF No. 1; and

     WHEREAS, the Court issued an order to show cause why the

complaint should not be dismissed for failure to serve

defendants within the time set by Federal Rule of Civil

Procedure 4, see ECF No. 16; and

     WHEREAS, Plaintiff responded that he did not know he had to

serve the United States Attorney for the District of New Jersey

and the Attorney General of the United States, ECF No. 17; and
Case 1:20-cv-00600-NLH-JS Document 18 Filed 12/14/20 Page 2 of 4 PageID: 61



     WHEREAS, the Court must extend the time for service if

Plaintiff shows good cause, Fed. R. Civ. P. 4(m).          In the

absence of good cause, the Court has discretion to either extend

the time for service of process or dismiss the complaint without

prejudice.    See Zapata v. City of New York, 502 F.3d 192 (2d

Cir. 2007); and

     WHEREAS, Plaintiff’s ignorance of the service requirements

is not good cause.    See Green v. Humphrey Elevator & Truck Co.,

816 F.2d 877, 884 (3d Cir. 1987) (“[A]n unjustified

misunderstanding of the requirements of the law will not

suffice.”).    Therefore, the Court finds that Plaintiff has not

demonstrated good cause for failure to serve; and

     WHEREAS, the Court will nonetheless exercise its discretion

to extend the time for service as Plaintiff is a prisoner

proceeding pro se and Defendants will not be prejudiced by the

relatively minor delay in service,

     THEREFORE, IT IS on this      14th      day of December, 2020

     ORDERED that the order to show cause, ECF No. 16, is

vacated.   The time for service is extended ninety (90) days from

the date of this order, Fed. R. Civ. P. 4(m); and it is further

     ORDERED that the Clerk shall send Plaintiff two (2) U.S.

Marshal 285 Forms along with a transmittal letter explaining the

procedure for completion; and it is further

     ORDERED that, once the Marshal receives the USM-285 Form(s)

                                    2
    Case 1:20-cv-00600-NLH-JS Document 18 Filed 12/14/20 Page 3 of 4 PageID: 62



from Plaintiff and the Marshal so alerts the Clerk, the Clerk

shall issue summons in connection with each USM-285 Form that

has been submitted by Plaintiff, and the Marshal shall serve

summons, the Complaint and this Order to the address specified

on each USM-285 Form, with all costs of service advanced by the

United States 1; and it is further

        ORDERED that Defendant(s) shall file and serve a responsive

pleading within the time specified by Federal Rule of Civil

Procedure 12; and it is further

        ORDERED that, pursuant to 28 U.S.C. § 1915(e)(1) and § 4(a)

of Appendix H of the Local Civil Rules, the Clerk shall notify

Plaintiff of the opportunity to apply in writing to the assigned

judge for the appointment of pro bono counsel; and it is further

        ORDERED that, if at any time prior to the filing of a

notice of appearance by Defendant(s), Plaintiff seeks the

appointment of pro bono counsel or other relief, pursuant to

Fed. R. Civ. P. 5(a) and (d), Plaintiff shall (1) serve a copy

of the application by regular mail upon each party at his last

known address and (2) file a Certificate of Service 2; and it is


1 Alternatively, the U.S. Marshal may notify Defendant(s) that an
action has been commenced and request that the defendant(s)
waive personal service of a summons in accordance with Fed. R.
Civ. P. 4(d).

2 After an attorney files a notice of appearance on behalf of a
Defendant, the attorney will automatically be electronically
served all documents that are filed in the case.
                                        3
Case 1:20-cv-00600-NLH-JS Document 18 Filed 12/14/20 Page 4 of 4 PageID: 63



finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Plaintiff by regular U.S. mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
